Title: Enclosure: A Proposal Regarding the Procurement of Powder, 12 October 1775
From: Adams, John
To: Warren, James


      As the Article of Powder is much wanted to carry on the operations vs the ministerial Army, and as the british Ministry, have taken every Step that human Nature could divise to prevent the Americans obtaining So essential an Article; it is humbly Submitted to the Wisdom, of the cont. Congress, whether it will not be prudent to Supply yourselves with that Article at the Expence of the said Ministry, by taking it whenever you can get it. It is thus further recommended that 2 Vessells properly mann’d be sent to the Island of Antigua, one of which may anchor at Old Road on the South Side of the Said Island (where there are only a few Houses) in the Evening under Dutch Colours; passing for a Vessell bound on a forced Trade, to the French Islands; in the night you may land, and take away all the powder; there being not above one or two Persons, in the fort to prevent it. As Soon as the Powder is obtained the Vessell may proceed down to Johnsons Point Fort, at the S. W. point of the Island; and take what is there; there being only a Single Matross in the Said Fort; the other Vessell must be commanded by a prudent Man; well acquainted with the Bar and Harbour at St. Johns; if any Man of War be anchored without the Bar; it will not be prudent to attempt any Thing, but Should there be none; the Vessell may then go over the Bar, and anchor close under the fort; as is commonly the Custom. There are generally 10 or 12 Soldiers in James Fort Situated on a Point on the larboard Hand, Seven miles distant from the Town; the Magazine is in a hollow; on the Left Hand just after entering the Gate, and commonly contains from 500 to 1000 Blls of Powder, or more. 2 miles from thence to the northward is a Small fort call’d Corbresons point fort; and 2 miles from this northward is another Small fort called Dickensons bay fort, in either of which there is not above a Single Matross. All this Powder may be easily obtained, without any opposition, if conducted with Prudence; it will be necessary, that the Captain Should have Some Money, to distribute among the Soldiers, to assist in taking it away; He may go into the Fort in the Afternoon (and see how the Land lies) under pretence of Sailing that night and thereby guide his operation.
      The Same Thing may be done by other Vessells at Montserrat, Nevis, Charlesfort at Sandy point, St. Kitts, also at St. Martins; without any Risque.
      I would advise the continental Congress, to make a general Sweep of all the Powder, at St. Eustatius, it may first be taken and then paid for afterwards as the Dutch refuse to sell it to us; I am well perswaded the whole of this Plan may be executed, that near 3000 Blls of powder may be obtained in the Course of 3 or 4 months.
     